Cooley, Ch. J.t
We think the circuit judge was correct in instructing the jury that on the undisputed facts of the case the plaintiff was entitled to recover. He was entitled to exemption for a team, and if the officer claimed that what he had which would answer the designation was of greater value than the *statute exemption, he should have levied on the whole and had it appraised, to give opportunity for the selection the statute provides for. This was not done, the officer erroneously believing no exemption was allowable.
The judgment is affirmed, with costs.
The other justices concurred.